

	

		II

		109th CONGRESS

		1st Session

		S. 419

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Kyl introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to modify the

		  treatment of qualified restaurant property as 15-year property for purposes of

		  the depreciation deduction.

	

	

		1.Modification of treatment of

			 qualified restaurant property as 15-year property for purposes of depreciation

			 deduction

			(a)Treatment made

			 permanentClause (v) of

			 section 168(e)(3)(E) of the Internal Revenue Code of 1986 (defining 15-year

			 property) is amended by striking placed in service before January 1,

			 2006.

			(b)Treatment to

			 include new constructionParagraph (7) of section 168(e) of the

			 Internal Revenue Code of 1986 (relating to classification of property) is

			 amended to read as follows:

				

					(7)Qualified

				restaurant propertyThe term qualified restaurant

				property means any section 1250 property which is a building or an

				improvement to a building if more than 50 percent of the building's square

				footage is devoted to preparation of, and seating for on-premises consumption

				of, prepared meals.

					.

			(c)Effective

			 dateThe amendments made by this section shall apply to any

			 property placed in service after the date of the enactment of this Act.

			

